Citation Nr: 1233836	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-29 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder. 

2. Entitlement to service connection for chronic fatigue syndrome (CFS), or a disorder manifested by chronic fatigue and malaise, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active military service from November 1986 to February 1990; from February 15, 1991, to February 25, 1991; and from July 1998 to August 1999.  She had additional unverified periods of reserve service in the Naval Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, subsequently transferred to the New Orleans, RO.  The rating decision denied the claims of entitlement to service connection for chronic fatigue, depression, and sleep apnea.  While the Veteran submitted a timely substantive appeal as to all three issues, the sleep apnea claim was later granted pursuant to a March 2012 rating decision.  As this is a full grant of benefits sought on appeal, the issue of entitlement to service connection for sleep apnea is no longer before the Board. 

In July 2012, the Veteran testified before the undersigned Veterans Law Judge via Videoconference.  At the time of the hearing, the Veteran submitted additional evidence with a waiver of initial RO review.  A transcript of the hearing, additional evidence, and waiver have been associated with the claims file.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of Clemons, the Veteran's claim of entitlement to service connection for chronic depression has been recharacterized as a claim of entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder as reflected on the cover page. 

The issue of entitlement to service connection for a disorder manifested by chronic fatigue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Resolving any doubt in the Veteran's favor, major depressive disorder had its onset during active service.


CONCLUSION OF LAW

Major depressive disorder was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's favorable disposition of the Veteran's claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.


Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit  (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases, including psychosis, if manifested to a degree of 10 percent or more within one year from the date of separation from service, shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 3.384, the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 

Personality disorders are not considered disabilities for VA purposes and therefore cannot serve as a basis for a grant of service connection. 38 C.F.R. §§ 3.303(c), 4.9. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Facts and Analysis 

The Veteran contends that her psychiatric disorder, variously diagnosed as depression and major depressive disorder, had its onset during active duty service.  She specifically testified that she began to experience psychiatric symptomatology between 1988 and the early 1990's (active duty), which eventually culminated in a February 1991 psychiatric hospitalization (also while on a period of active duty).  At the time of the hospitalization, she was diagnosed with an adjustment disorder (depressed type); she was administratively discharged from the Naval Reserve with a "personality disorder" in May 1991.  As detailed below, the Veteran petitioned for, and received a corrected discharge which, in pertinent part, reflected that the Veteran did not have a personality disorder.  See June 1995 Review of Naval Record, Board for Correction of Naval Record.  The Veteran asserts that she has continued to experience psychiatric symptomatology, and particularly depression, since that time.  In this regard, the Veteran is competent to report that she experienced depressive symptoms in-service and continuously thereafter.  She thus asserts that service connection on a direct basis is warranted.  The Board agrees.  

At the outset, the Board notes that service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is not available in this case as the Veteran has not been shown to have a "psychosis" as defined under 38 C.F.R. § 3.384.  

With respect to Shedden element (1), current disability, an April 2011 VA mental examination reflects a diagnosis of major depressive disorder.  See also April 2011 Psychological Assessment from C. Gordon (diagnosing major depression); and March 2005 Letter from D. Jett, LCSW (diagnosing major depressive disorder).  As such, Shedden element (1) has been satisfied.  

With respect to Shedden element (2), in-service disease or injury, the Board notes that service treatment records (STRs) show treatment for "situational stress" in February 1989.  The Veteran was placed in group support counseling at that time.  A June 1989 psychiatry record reflects that the Veteran complained of dysphoria for the last four months, along with somatic complaints of shingles, chronic headaches, and low back pain.  Her mood was depressed and her affect was tearful.  Judgment was noted as fair, but insight was poor.  Her speech was pressured and rapid.  The Veteran stated that her stress was related to the military.  An August 1989 mental health clinic record shows that the Veteran's "emotional over-reactivity" continued despite the previous therapy attempts.  The Veteran apparently requested separation based on her emotional/mental condition; the Staff Psychiatrist stated that her request for separation was not manipulative, but rather an "intelligent and rational" decision.  He recommended that her request for separation be honored.  The Veteran was honorably discharged from service on February 1, 1990, by reasons of pregnancy or childbirth. See Review of Naval Record Report, June 1995.  Her separation report does not reflect any psychological abnormalities.  

The Veteran subsequently enlisted in the Naval Reserve in May 1990.  Her unit was activated in December 1990, but she received an activation deferment until January 1991.  On February 5, 1991, the Veteran was admitted to a civilian hospital (St. Mary's Hospital) for "suicidal tendencies" after she was found by her husband with a gun in her mouth.  She reported that she had been depressed for the past 10 months (since her baby was born).  She was assessed with possible post-partum depression, probable superimposed situational depression, and suicidal ideation.  A February 7, 1991, evaluation report noted that the Veteran was extremely depressed and sleep-deprived; it alternatively diagnosed major affective disorder, depressed type.  See Letter From Titus Harris Clinic, February 7, 1991.  The Veteran was discharged on February 8, 1991.  She was later ordered to active duty and was referred for a fitness for duty examination.  The psychiatrist determined that she was at increased risk for suicide and referred her for admission to the hospital.

The Veteran was admitted to an Air Force Medical Center on February 15, 1991, where she remained hospitalized until February 25, 1991.  A DD Form 214 reflects that the Veteran was on active duty during this time period.  The hospitalization narrative summary shows a diagnosis of "adjustment disorder with mixed disturbance of emotion and conduct as evidenced by feelings of depression, guilt, hopelessness, helplessness, and decreased self-esteem, culminated by an episode where [the Veteran] was found with a gun in her hand."  The examining physician/psychiatrist recommend administrative separation from the Navy; a February 26, 1991, letter to the Navy Commander from resident and staff psychiatrist at the Air Force Inpatient Psychiatry Services likewise stated that her adjustment disorder "significantly impairs her ability to function in the military," and that administrative separation would best serve the interests of the Navy and the Veteran.  The Veteran was placed on an S-1 profile until her separation and was noted to "not have a medically disqualifying psychiatric condition."  

For reasons not entirely clear to the Board, the reserve center commanding officer subsequently recommended an administrative discharge due to a personality disorder. See Department of Navy, Review of Naval Record Memorandum, June 1995, p.3.  The Veteran was thus honorably discharged in May 1991 by reason of a personality disorder; she was not recommended for re-enlistment. 

In pertinent part, the Veteran petitioned this determination and requested that her naval record be corrected to show that her discharge based on an undiagnosed personality disorder was improper.  A Special Advisory Opinion for Psychiatrist was obtained in conjunction with the Veteran's petition.  This opinion confirmed that the "personality disorder" diagnosis was not supported by the record, and that an adjustment disorder was the proper diagnosis.  As a result, the Board for Correction of Naval Records recommended that all entries showing discharge due to a personality disorder be removed from the record and the reason for discharge changed to "the best interest of the service or Secretary Plenary Authority."  

Despite the rather complicated administrative history noted above, the fact remains that the Veteran was treated for psychiatric symptomatology (i.e., dysphoria, depressed mood, tearful affect, rapid speech, etc.) during her first period of active duty service (in 1989) and that she was subsequently hospitalized for psychiatric reasons while on a second period of active duty in February 1991.  The Board recognizes that there was likely a very brief period of reserve service between those two periods of active duty service, but finds no reason to delve further into the issues of in-service incurrence/pre-existence/aggravation as the record clearly shows that the Veteran was treated for psychological symptoms as early as 1989.  In light of the foregoing evidence, coupled with the Veteran's competent and credible testimony as to her onset of depressive symptoms, the Board finds that Shedden element (2), in-service disease or injury, has been satisfied. See Shedden/Hickson, supra.  

The Board notes that post-service records dated from approximately 1995 to the present continue to reflect treatment for depression and major depressive disorder (not adjustment disorder).  

With respect to crucial Shedden element (3), nexus, the Veteran submitted a statement from her treating therapist in June 2012.  See Letter From C. Gordon, M.N., L.M.F.T.  The therapist noted that the Veteran had a long history of treatment for depression and that she had been on medication since at least 1995 (with current adjustments in medications provided by her primary care physician).  She also noted that she had reviewed the Veteran's active duty records, private medical records, and lay statements.  She stated that the Veteran was evaluated in February, June, and August 1989 (while on active duty) where "psychiatrists first identified signs and symptoms of depression."  She noted that these active duty records reflected recurrent stress, depressed mood, stress reaction, adjustment reaction, and a group therapy.  She also stated noted that the Veteran was admitted to St. Mary's Hospital with a diagnosis of depression and suicidal ideation, and that she was immediately thereafter admitted to the Air Force Medical Center on February 5, 1991, with a diagnosis of adjustment disorder.  She further observed that treatment records following her May 1991 separation date consistently contained diagnoses of depression and/or major depression.  With respect to the personality disorder diagnosis, the therapist noted that this diagnosis was erroneous and that the Veteran's depressive symptoms during service had been largely ignored and inappropriately treated.  She opined that the "pattern of inconsistent diagnosis and treatment that existed during [the Veteran's] military service, and the diagnosis and treatment following her military service, has led to the following conclusion:  in my clinical opinion, it is more likely than not that the major depression she has been treated for since her military service separation was major depression with onset and manifestation while on active duty."  The therapist also noted that she had previously evaluated the Veteran in April 2011 and provided an Axis I diagnosis of major depressive disorder.  

The Board finds aforementioned opinion by C. Gordon to be highly probative as to the issue of nexus.  Indeed, the opinion is extremely thorough, taking into account the Veteran's statements, other lay statements of record, service treatment records, administrative military records, and post-service medical treatment records.  The opinion is supported by other medical evidence of record (with the exception of the April 2011 VA opinion discussed below) and provides a complete rationale for its conclusion.  For all of the reasons, the Board finds the June 2011 opinion to be of significant probative value. 

On the other hand, the April 2011 VA examiner's "negative" nexus opinion is of little probative value to Board.  In this regard, the VA examiner stated that she could not find "any evidence that her current major depression disorder is related to her military service."  In so finding, the VA examiner entirely failed to address the Veteran's in-service treatment for depressed mood, recurrent stress, stress reaction, adjustment reaction, and her referral to group therapy, all of which are patently noted in the active duty service treatment records dated in 1989.  The examiner also largely ignored the Veteran's lay statements that her depressive symptoms began during her first period of active duty service in the 1980's and that continued and progressed.  For these reasons, the Board finds that the VA examiner's opinion has little probative value; this is especially so since it is based on a less than through review of the record/STRs and fails to take into account the Veteran's lay statements concerning onset of symptomatology.  Such an opinion is essentially inadequate and cannot be relied upon. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Therefore, with granting the Veteran the benefit of any doubt in this matter, the Board concludes that service connection for major depressive disorder is warranted because the record contains medical evidence of a current psychiatric disorder (namely, major depressive disorder), medical and lay evidence of in-service psychiatric symptomatology/treatment, and a nexus opinion relating such symptomatology to the current major depressive disorder diagnosis . See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010); Shedden/Hickson, supra.  


ORDER

Entitlement to service connection for major depressive disorder is granted. 



REMAND

The Veteran also contends that she has a disability manifested by chronic fatigue, which is separate and distinct from her service-connected sleep apnea disorder and/or major depressive disorder.  This claim thus includes, but is not limited to chronic fatigue syndrome (or CFS) and Epstein Barr virus (EBV).  

The Veteran's service treatment records (from the first period of active duty service) reflect complaints of chronic fatigue, as well as elevated Epstein Barr virus titer results (1: > 1280) in October 1988, and shingles.  See also STR, September 1988 noting "excessive fatigue" and "chronic fatigue" with unknown etiology.  

Post-service medical records continue to reflect complaints of chronic fatigue (not CFS, however) and malaise, as well as diagnoses of depression and sleep apnea (both service-connected conditions). See, e.g., June 2004 and September 2005 Private Treatment Reports. 

In September 2005, a VA treatment record noted extreme fatigue and tiredness; the examiner did not provide a specific diagnosis, but noted that the Veteran's thyroid functioning should be evaluated, as well as a possible B12/folate deficiency.  

An October 2005 private treatment report from Dr. Sherman noted complaints of joint pain and fatigue, and diagnosed possible "early osteoarthritis with co-existing fibromyalgia versus chronic fatigue syndrome."  

Most recently, in April 2011, a private Epstein-Barr virus serum report shows abnormal anti-body levels.  

The Board acknowledges that the Veteran underwent a VA examination in April 2011, which found that she did not have chronic fatigue syndrome, or CFS.  Although the Veteran endorsed muscle pain, tiredness with some weakness, fatigue with exercise, tension headaches, and neurological/psychological symptoms, the VA examiner determined that she did not meet the specific criteria outlined under 38 C.F.R. § 4.88a. 

The Board finds that the April 2011 VA examination is inadequate for the purposes of determining whether service connection for a disability manifested by chronic fatigue is warranted here.  In this regard, the examiner limited the scope of his evaluation to "chronic fatigue syndrome" only.  He did not, for example, conduct tests to rule out the Epstein-Barr virus, thyroid problems, or other diseases or disabilities manifested by chronic fatigue and/or malaise.  He did not consider the Veteran's documents complaints and diagnoses of chronic fatigue in-service, or the October 1988 serum results which were suggestive of EBV.  He also failed to note the continuous post-service complaints of fatigue, along with abnormal EBV level in April 2011, and a provisional diagnosis of CFS in 2005.  Lastly, the VA examiner did not address whether any disability manifested by chronic fatigue was related caused or aggravated by a service-connected condition.  For these reasons, the Board finds that the Veteran should be afforded a new, comprehensive VA examination which expressly considers all possible disabilities/diseases manifested chronic fatigue, to include on a secondary basis.  

As noted above, the Veteran testified at a Board hearing before the undersigned in July 2012; at that time, she testified that her chronic fatigue "syndrome" began in-service while on active duty in 1987 or 1988, and continued thereafter. See Board Hearing Transcript, p.11.  She also stated that she currently meets VA's criteria for CFS under 38 C.F.R. § 4.88a (Diagnostic Code 6354), despite the VA examiner's conclusion to the contrary.  In addition, the Veteran testified that her chronic fatigue symptoms are separate and distinct from her depression and sleep apnea. See Hearing Transcript, p. 13.  The Board notes that the Veteran's statements regarding onset and continuity of chronic fatigue symptomatology are competent and must be considered by the VA examiner when rendering an etiology opinion.  

Lastly, the Board notes that the Veteran appears to have unverified periods of Naval Reserve service.  These dates should be confirmed upon remand and all available service treatment records associated with these periods of service should be associated with the claims file.  


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an updated VCAA letter pertaining to secondary service connection for the issue on appeal. 

2. Obtain the Veteran's service personnel and medical treatment records from the United States Naval Reserve Personnel Center to ascertain the Veteran's dates of active service, ACDUTRA, and INACDUTRA, if any, from 1987, to the present. 

3. If necessary, contact the Defense Finance and Accounting Service and request that they identify the specific dates of all periods of active duty, active duty training (ACDUTRA), and inactive duty training (INACDUTRA) in the United States Naval Reserves. 

4. Afford the Veteran an opportunity to submit or identify any evidence pertinent to her claim.

5. Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of any current disability manifested by fatigue to include the Epstein Barr virus, chronic fatigue syndrome (CFS), shingles, thyroid deficiencies (under/overactive), and noting that the Veteran is service connected for depression and sleep apnea.  Any indicated tests, including serum/diagnostic testing, if indicated, should be accomplished.  The examiner should review the claims folder prior to examination. 

(i) After conducting any necessary tests/examinations described above, the examiner must identify all currently diagnosed disabilities/diseases manifested by chronic fatigue and malaise.  The examiner must specifically state whether the Veteran has current diagnoses of CFS and/or Epstein Barr virus. 

(ii) The examiner should provide an opinion as to whether it is at least as likely as not that any current disability manifested by fatigue to specifically include Epstein Barr virus, chronic fatigue syndrome (CFS), shingles, thyroid deficiencies (under/overactive), or any other disability diagnosed upon examination above, had their clinical onset during any period of active duty service, ACDUTRA, or is otherwise related to any in-service disease, event, or injury.  

(iii) For each disability identified/diagnosed above, the examiner should provide an opinion as to whether it is at least as likely as not that such disabilities are caused or aggravated by the service-connected major depressive disorder and/or sleep apnea.  

The examiner MUST consider the Veteran's assertion of having symptoms of current a current disability manifested by chronic fatigue and malaise during and after separation from service.  The examiner is also asked to comment upon the significance of the in-service findings related to fatigue, EBV, and shingles.  

The rationale for all opinions expressed should also be provided in a legible report.  If the examiner is unable to render an opinion without resort to mere speculation, he or she should so indicate and discuss why an opinion cannot be provided. 

6. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


